Citation Nr: 0836059	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

2.  Entitlement to a compensable rating for right 
retropatellar pain syndrome prior to October 4, 2006.

3.  Entitlement to a rating in excess of 10 percent for right 
retropatellar pain syndrome since October 4, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with radicular-type pain, 
bilaterally.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2004 and February 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of entitlement to service connection for PFB and 
to higher ratings for a right knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's low back disability has been manifested by some 
limitation of motion; incapacitating episodes, ankylosis, and 
neurological manifestations, including radiculopathy 
associated with the service-connected low back disability, 
have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease with radicular-type pain, 
bilaterally, have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5238, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will consider entitlement 
to staged ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  

However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 (2007), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  

The provisions of DC 5010, traumatic arthritis, direct that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  

The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's lumbar spine disability (degenerative disc 
disease) has been rated 10 percent disabling under DC 5242 
(degenerative disc disease).  

In this case, the evidence does not support a higher rating.  
Specifically, the lumbar vertebrae are considered a group of 
minor joints that is ratable on parity with a major joint. 38 
C.F.R. § 4.45.  Under DC 5242, degenerative arthritis of the 
spine is evaluated under DC 5003.  Under DC 5003, assignment 
of a 20 percent rating is warranted only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not 
support a higher rating under either DC 5003 or DC 5242.

Other applicable diagnostic codes include DC 5237 
(lumbosacral strain), DC 5238 (spinal stenosis), and DC 5243 
(intervertebral disc syndrome).  Those diagnostic codes are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007). 

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the next-higher 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Treatment records dated from January 2005 to June 2007 show 
that the veteran received periodic treatment for back pain.  
These treatment records reflect that he had painful, but full 
range of motion of his spine.  The specific ranges of motion 
of the lumbar spine were not, however, recorded.

On VA examination in April 2005, the veteran stated that he 
was able to bend down and touch his toes, and that once he 
was able to get into the flexed position, his discomfort 
subsided.  However, he had significant discomfort when he 
posteriorly extended back, and in the left and right lateral 
flexed positions.  

Range of motion testing of the veteran's lumbar spine 
revealed forward flexion to 90 degrees, extension to 30 
degrees, right lateral bending to 20 degrees, left lateral 
bending to 15 degrees, and right and left lateral rotation to 
60 degrees, with minimal pain on the ends of flexion.  Some 
tightness of the paraspinal muscles in both sacral regions 
was noted.  There was no sacroiliac pain but there was some 
discomfort in the sciatic notch, worse on the right than on 
the left.

The veteran again underwent VA examination in February 2007.  
At the time of the examination, he reported that his back 
pain had worsened over the years since the initial injury in 
1999.  He denied experiencing any incapacitating episodes.  
Range of motion testing revealed forward flexion to 85 
degrees, with pain at 50 degrees, extension to 30 degrees, 
with pain at 15 degrees, right and left bending to 30 
degrees, with pain at 25 degrees, and bilateral rotation to 
30 degrees, with pain at 25 degrees.  There was no additional 
loss of motion on repetitive use.  Physical examination 
revealed no evidence of muscle spasm, atrophy, guarding, or 
weakness.  The paraspinal muscles were, however, tender to 
palpation.  The diagnosis was low back strain.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the veteran's lumbar spine, as shown 
on VA examination in April 2005 and February 2007, fall at 
most within the requirements for a 10 percent rating:  
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.  Limitation of flexion of 
the lumbar spine to 60 degrees or less, combined 
thoracolumbar motion of 120 degrees or less, and ankylosis 
are not shown.  Thus, the evidence does not support a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board now turns to the question of whether the veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

On VA examination in April 2005, the veteran complained of 
back pain that flared with activities such as sitting or 
standing for prolonged periods of time, and moderately heavy 
lifting.  He stated that he worked as a personal trainer and 
regularly did low-impact aerobic activities such as using a 
treadmill or stationary bike.  He did not report experiencing 
any incapacitating episodes within the last 12 months.  

On VA examination in February 2007, the veteran stated that 
he remained employed, and he denied experiencing any 
incapacitating episodes.  The record otherwise does not 
demonstrate that he was prescribed bed rest by a physician.  
Because at no time during the pendency of the appeal does the 
evidence show that he was prescribed bed rest by a physician, 
the Board finds that he is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in April 2005, range of motion testing of the 
veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right lateral bending to 20 
degrees, left lateral bending to 15 degrees, and right and 
left lateral rotation to 60 degrees, with minimal pain on the 
ends of flexion.  

On VA examination in February 2007, he had forward flexion to 
85 degrees, with pain at 50 degrees, extension to 30 degrees, 
with pain at 15 degrees, right and left bending to 30 
degrees, with pain at 25 degrees, and bilateral rotation to 
30 degrees, with pain at 25 degrees.  There was no additional 
loss of motion on repetitive use.  These ranges of motion 
would warrant a rating of no more than 10 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion of the 
thoracolumbar spine to 60 degrees or less, or combine range 
of motion of the thoracolumbar spine of 120 degrees or less, 
are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated from January 2005 to June 2007 
demonstrate that the veteran received periodic treatment for 
muscle spasm.  Physical examination on each occasion revealed 
tenderness to palpation.  These records do not demonstrate 
that the veteran complained of any sensory or other 
neurological abnormalities related to his low back 
disability. 

On VA examination in April 2005, the veteran denied 
experiencing numbness or weakness of the lower extremities, 
and denied experiencing bowel or bladder difficulties.  He 
did, however, report experiencing radicular pain in both the 
right and left sacroiliac regions down both posterior legs to 
about the level of his knees. Physical examination revealed 
some tightness of the paraspinal muscles in both sacral 
regions.  There was no sacroiliac pain but there was some 
discomfort in the sciatic notch, worse on the right than on 
the left.  There was no evidence of non-organic physical 
findings, sensory changes, or motor changes.  Deep tendon 
reflexes were symmetric and normal.  The assessment was 
"radicular-type pain."

On VA examination in February 2007, the veteran reported a 
history of urinary and fecal incontinence, but stated that 
the wearing of absorbent materials was not required.  
Additionally, he had not required catheterization for urinary 
retention.  He denied experiencing constipation or erectile 
dysfunction, and denied experiencing numbness or parasthesias 
in his lower extremities.  He also denied experiencing leg or 
foot weakness, and stated that he did not have a history of 
falling.  

The examiner noted that these reported symptoms were 
questionable, given that the veteran did not report these 
findings, but rather responded positively to almost all 
questions.  Physical examination of the back revealed no 
evidence of muscle spasm, no atrophy, guarding, or weakness.  
Palpation of the sacrospinal muscles revealed tenderness.  
There was no evidence of muscle atrophy in the back or lower 
extremities.  

Sensory examination of the lower extremities was 2/2 
throughout.  Reflexes were symmetrical and intact in the 
lower extremities.  Testing for Lasegue's sign (straight leg 
raising) was negative.  There was no evidence of non-organic 
physical findings, or motor changes.  

Although on examination in April 2005 the veteran was 
diagnosed with "radicular-type" pain, and he complained of 
bladder and bowel incontinence on examination in February 
2007, physical examination on both occasions revealed 
negative straight leg raising and no evidence of non-organic 
physical findings, sensory changes, or motor changes.  Deep 
tendon reflexes were symmetric and normal.  

The Board thus finds, despite the April 2005 diagnosis of 
"radicular-type" pain, and the veteran's complaints, that 
the findings in the medical records overall do not support a 
conclusion that the veteran has radiculopathy, or that he has 
any other objective neurological symptoms related to his low 
back disability.  The evidence does not support an increased 
rating for his low back disability based upon consideration 
of any neurologic residuals because there are not 
independently ratable neurologic residuals shown or diagnosed 
by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has complained of flare-ups, they occur only 
after certain activities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether he 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, he has not 
complained of neurological manifestations, and no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that he is not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for veteran's back disability, 
but findings supporting a rating in excess of 10 percent have 
not been documented.  In addition, it has not been shown that 
the service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the veteran's low back disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the veteran's claim for an increased rating for his 
low back disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, the Board finds that VA 
satisfied its duties to notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran VA 
examinations in April 2005 and February 2007.  Additionally, 
clinical records pertaining to treatment of his low back 
disability dated after separation from service have been 
associated with the claims file.  In addition, the veteran 
was offered the opportunity to testify before the Board 
regarding his claim, but he declined such offer.  Based upon 
the above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 10 percent for degenerative 
disc disease with radicular-type pain, bilaterally, is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for PFB 
and to higher initial ratings for a right knee disability, 
rated as noncompensably disabling from November 25, 2004 to 
October 4, 2006, and as 10 percent disabling since October 5, 
2006.

In a statement received in May 2007, the veteran disagreed 
with the denial of his claim of entitlement to service 
connection for PFB and with the initial ratings assigned for 
his right knee disability in the February 2007 rating 
decision.  It does not appear from a review of the claims 
file that he has been issued a statement of the case on these 
issues.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the veteran a statement of the 
case on the issues of entitlement to 
service connection for PFB and to 
higher initial ratings for a right knee 
disability, rated as noncompensably 
disabling from November 25, 2004 to 
October 4, 2006, and as 10 percent 
disabling since October 5, 2006.  He 
should be informed of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the r matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


